Lumpkin, P. J.
In the light of the decision rendered by this court at the March term, 1897 (102 Ga. 593), upon another branch of this case, and in view of the facts disclosed by the present record, the court erred in denying the interlocutory injunction restraining the defendant corporation from selling the plaintiff’s stock therein until the amount of her indebtedness to it and the value of such stock could be ascertained and the equities between the parties thereupon adjusted.

Judgment reversed.


AH the Justices concurring, except OoVb, J., absent, and Simmons, G. J., disqualified.

■. Allen Fort, J. B. Pilsbury, J. E. D. Shipp and Hixon & Cal' laway, for plaintiff. J. H. Lumpkin, for defendant.